 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 7
            Scott Wesley Humphreys,
 8
                                                              CASE NO. 3:18-cv-05736-RJB-JRC
                                   Plaintiff,
 9
                                                              ORDER ON MOTION FOR
                    v.                                        PROTECTIVE ORDER
10
            Burgher, et al.,
11
                                   Defendants.
12

13          Plaintiff, proceeding pro se and in forma pauperis, initiated this action pursuant to 42

14 U.S.C. § 1983. Presently pending before the Court is plaintiff’s motion for protective order. Dkt.

15 54. Defendants filed a response. Dkt. 55.

16          In the motion, plaintiff states “[t]his motion is pursuant to the equal protection clause of

17 the Fourteenth Amendment.” Dkt. 54 at 1. Plaintiff states that he was threatened with a transfer.

18 It appears that plaintiff is requesting a protective order to prevent defendants from transferring

19 him to another facility. Dkt. 54. Attached to his motion, plaintiff filed grievances related to a

20 disciplinary hearing on June 11, 2019. Dkt. 54 at 3-5.

21          The Court has broad discretionary powers to control discovery. Little v. City of Seattle,

22 863 F.2d 681, 685 (9th Cir. 1988). Upon showing of good cause, the Court may deny or limit

23 discovery “to protect a party or person from annoyance, embarrassment, oppression, or undue

24

     ORDER ON MOTION FOR PROTECTIVE ORDER
     -1
 1 burden or expense[.]” Fed. R. Civ. P. 26(c); see also GTE Wireless, Inc. v. Qualcomm, Inc., 192

 2 F.R.D. 284, 285–86 (S.D. Cal. 2000).

 3          Discovery has not yet started in this case, and currently pending before the Court is

 4 defendants’ motion to dismiss. See Dkt. 44. In the motion, plaintiff does not allege any facts

 5 which would warrant a protective order. Dkt. 54. There appears to be no relationship between

 6 plaintiff’s complaint in this case and his request for protective order. Therefore, at this time, the

 7 Court that the motion is premature.

 8          The Court also notes that prisoners have no liberty interest in avoiding being transferred

 9 to another prison, see Olim v. Wakinekona, 461 U.S. 238, 245 (1983), and it appears that the

10 allegations in his motion and attached grievances arose after he filed this lawsuit and are not

11 related to this matter, see Dkt. 21. To the extent that plaintiff attempts to raise a new

12 constitutional claim, plaintiff is advised that if he seeks to raise claims that occurred after he

13 filed this case, he must file a separate complaint.

14          Accordingly, plaintiff’s motion for protective order (Dkt. 54) is denied without prejudice.

15          Dated this 5th day of August, 2019.

16

17

18
                                                           A
                                                           J. Richard Creatura
                                                           United States Magistrate Judge
19

20

21

22

23

24

     ORDER ON MOTION FOR PROTECTIVE ORDER
     -2
